Title: Thomas Cooper to Thomas Jefferson, 18 September 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            sept. 18. 1818
          
          I am very sorry to hear of your weak state of health, but I hope to find you better by the comforts of home and rest.
          M. Correa’s carriage has undergone repairs, and will not be fit for use till Sunday morning when we propose to set out. I suppose it will require seven days to bring us to Montecello. Mrs Cooper declines being of the Party.
          I defer all further communication, till I have the pleasure of assuring you personally of my continued attachment and respect.
          Thomas Cooper
        